Title: From George Washington to Brigadier General Alexander McDougall, 9 February 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Qrs Morristown February 9th 1777.

General Schuyler having wrote in a pressing and urgent manner for a General Officer to be sent to the Northern department, I inclose you open, a Letter for Brigadr James Clinton, which you will forward to him after sealing it, provided in your opinion his services can be dispensed with where he now is. This I immagine will in a great measure depend on the State of health you are in; If you are so far recovered as to be able to discharge the duties to which he was appointed, I should suppose he can well go, in which case you will succeed to his command and will order and direct every matter in such manner as your judgement and discretion shall suggest to be right and advancive of the General good. If his service cannot be dispensed with, the delivery of the Letter will be unnecessary and you may destroy it.
Nothing of importance has occurred of late in the military line that you have not heard of which leaves me only to add that I am with much esteem Dr Sir Yr Most Obedt St

Go: Washington

